IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

LUCILLE JANET CARTER,                     NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Appellant,                          DISPOSITION THEREOF IF FILED.

v.                                        CASE NO. 1D14-4292

DEPARTMENT OF HEALTH,

     Appellee.
_______________________________/

Opinion filed December 9, 2014.

An appeal from an order of the Florida Department of Health.
Joe R. Baker, Jr., Executive Director.

Terry D. Bork of the Law Offices of Terry Bork, Jacksonville, for Appellant.

Therese A. Savona, Chief Appellate Counsel, Department of Health, Tallahassee,
for Appellee.


PER CURIAM.

      Upon consideration of the appellee’s confession of error, the final order of

the Florida Department of Health Board of Nursing revoking the appellant’s

nursing license is REVERSED and this matter is REMANDED to the Board for

further proceedings. See Butler v. State Bd. of Nursing, 107 So. 3d 1184 (Fla. 1st

DCA 2013).


WOLF, CLARK, and SWANSON, JJ., CONCUR.